13‐3462 
      Glowczenski  et al. v. Taser International Incorporated, et al. 
       
                             UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                                     
                                        SUMMARY ORDER  
       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE 
FEDERAL  APPENDIX OR AN ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).  
A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
       
            At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 10th day of December, two thousand and 
      fourteen. 
                                          
      PRESENT:  RICHARD C. WESLEY, 
                   PETER W. HALL, 
                   GERARD E. LYNCH, 
                                  Circuit Judges. 
      ______________________ 
       
      MARY JANE GLOWCZENSKI, JEAN GRIFFIN, individually and as the Co‐
      Administrator of the Estate of DAVID GLOWCZENSKI,  
       
                                  Plaintiffs‐Appellants, 
       
                   ‐v.‐                                       No. 13‐3462 
       
      TASER INTERNATIONAL INCORPORATED, VILLAGE OF SOUTHAMPTON, 
      SOUTHAMPTON VILLAGE POLICE DEPARTMENT, POLICE OFFICER 



                                             1
BRIAN PLATT, in his individual and official capacity, POLICE OFFICER 
MARLA DONOVAN, in her individual and official capacity, POLICE OFFICER 
CHRIS WETTER, in his individual and official capacity, POLICE OFFICER 
ARTHUR SCHUCHT, in his individual and official capacity, LIEUTENANT 
HOWARD LEWIS, in his individual and official capacity, JOHN DOES 1‐10, who 
are known by name to Defendants but as yet not fully known to the Plaintiffs, 
 
                       Defendants‐Appellees, 
 
EMT TIM CAMPBELL, EMT MELISSA CROKE, AMBULANCE DRIVER JAMES 
MOORE, SOUTHHAMPTON VILLAGE VOLUNTEER AMBULANCE, AKA 
SOUTHAMPTON E.M.T. UNIT, EMT KEITH PHILLIPS, OFFICE OF THE 
SUFFOLK COUNTY MEDICAL EXAMINER, JAMES C. WILSON, M.D., 
COUNTY OF SUFFOLK, SUFFOLK COUNTY POLICE DEPARTMENT, 
LIEUTENANT JACK FITZPATRICK, 
 
                       Defendants. 
 
______________________  
 
FOR APPELLANTS:        FREDERICK K. BREWINGTON, Hempstead, NY. 
 
FOR APPELLEES:         PAMELA B. PETERSON, Scottsdale, AZ for Taser 
                       International, Inc.; LEWIS R. SILVERMAN (Adam C. 
                       Guzik, on the brief), Rutherford & Christie, LLP, New 
                       York, NY for Police Officer Brian Platt; DAVID 
                       ARNSTEN, Devitt Spellman Barrett, LLP, Smithtown, 
                       NY for remaining Appellees. 
 
      Appeal from the United States District Court for the Eastern District of 
New York (William D. Wall, Magistrate Judge). 
 




                                      2
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the appeal is DISMISSED in part, and the 

judgment is AFFIRMED in part.  

      Plaintiffs‐Appellants Mary Jane Glowczenski and Jean Griffin, 

individually and as the co‐Administrators of the estate of the late David 

Glowczenski appeal from (1) the district court’s Memorandum and Order, dated 

March 22, 2012, granting Defendants’ Motion to Preclude Plaintiffs’ Expert 

Witness; (2) the district court’s Order, dated June 13, 2012, denying Plaintiffs’ 

Motion for Reconsideration of the district court’s decision of March 22, 2012; (3) 

the district court’s Memorandum and Order, dated September 28, 2012, denying 

Plaintiffs’ Motion for Leave to Substitute an expert witness; (4) the district court’s 

Memorandum and Order, dated March 5, 2013, granting Defendant Taser 

International, Inc.’s (“Taser”) Motion for Summary Judgment; (5) the district 

court’s Order, dated August 19, 2013, granting a partial final judgment pursuant 

to Federal Rule of Civil Procedure 54(b) in favor of Taser; and (6) the final 

judgment as to Taser, dated September 13, 2013.  We assume the parties’ 

familiarity with the underlying facts, procedural history, and issues for review.   




                                          3
      The district court has not entered a final judgment as to any Appellee 

except Taser.  The issues raised on appeal against the non‐Taser Appellees are 

neither “inextricably intertwined” with any issue properly before us nor 

“necessary to ensure meaningful review of the district court’s ruling.”  Swint v. 

Chambers County Comm’n, 514 U.S. 35, 51 (1995).  We therefore decline to 

exercise pendant jurisdiction over the non‐Taser Appellees.  See Myers v. Hertz 

Corp., 624 F.3d 537, 553 (2d Cir. 2010). 

      Appellants argue that the district court erred when it excluded the medical 

causation opinions of forensic pathologist Dr. William Manion and also erred 

when it denied their motion for reconsideration on the same issue.  Upon a 

thorough review of the record, we conclude that the district court did not abuse 

its discretion in excluding Dr. Manion as an expert witness, because his opinion 

lacked a sufficiently reliable scientific basis.  See Boucher v. U.S. Suzuki Motor 

Corp., 73 F.3d 18, 21 (2d Cir. 1996).  As the district court noted, Dr. Manion 

performed minimal research on Taser’s ECD technology in preparing his expert 

opinion, had trouble differentiating between ECD’s two operational modes, and 

could cite no data on the ECD’s likelihood of causing muscle contractions.  Even 

after spontaneously amending his testimony to opine that the ECD caused 



                                            4
muscle contractions ‘indirectly’ by inflicting extreme pain that would cause a 

person to contract his muscles to avoid the stimulus, he could not explain how or 

at what point such a reaction to pain could trigger secretions of lactic acid so as 

to accelerate respiratory compromise.  We hold that reconsideration would not 

“reasonably be expected to alter” the district court’s conclusion and thus that the 

district court did not abuse its discretion.  Kolel Beth Yechiel Mechil of Tartikov, Inc. 

v. YLL Irrevocable Trust, 729 F.3d 99, 108 (2d Cir. 2013).   

      Appellants also contend that the district court erred in denying their 

motion to reopen discovery and to substitute a third, unnamed causation expert 

for Dr. Manion.  Here, Appellants waited nearly six months after learning that 

Dr. Manion would be excluded, until well after Defendants had been put to the 

burden of preparing motions for summary judgment, to seek leave to reopen 

discovery and present a new expert.  Even then, Appellants did not identify any 

expert, or even represent that they had located one, let alone proffer an expert 

opinion.  Moreover, they offered no explanation for their eight‐year failure to 

properly support their causation claims with competent expert testimony.  Under 

these circumstances, the district court acted appropriately within its discretion 




                                            5
when it denied a third bite at the apple.  See Softel, Inc. v. Dragon Med. & Scientific 

Commc’ns, Inc., 118 F.3d 955, 961 (2d Cir. 1997). 

      Finally, Appellants argue that the district court erred in granting summary 

judgment to Taser.  Yet Appellants concede that, absent an expert on cause of 

death, they cannot prevail on either their products liability or wrongful death 

claims.  We agree with the district court that Appellants’ tort claims against Taser 

fail for want of evidence on causation.  See El Sayed v. Hilton Hotels Corp., 627 F.3d 

931, 933 (2d Cir. 2010).  

      We have considered Appellants’ remaining arguments and find them to be 

without merit.  For the reasons stated above, the appeal is DISMISSED as to all 

Appellees except Taser.  As to Taser, the judgment of the district court is 

AFFIRMED.  

                              
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




                                             6